

EXHIBIT 10.5.3

TENTH AMENDMENT TO LEASE
This TENTH AMENDMENT TO LEASE (“Tenth Amendment”) made as of February 6, 2014,
by and between RXR SL Owner LLC (“Landlord”) and Martha Stewart Living
Omnimedia, Inc. (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord’s predecessor and Tenant entered into a written agreement of
lease dated as of August 20, 1999 (the “Original Lease”), as amended by a First
Lease Modification Agreement dated as of December 17, 1999, Second Lease
Modification Agreement dated as of August, 2000, Third Lease Modification dated
as of July 1, 2002, Fourth Lease Modification Agreement dated as of November 10,
2005, Fifth Lease Modification Agreement dated as of January 3, 2007, Amended
and Restated Sixth Lease Modification Agreement made as of June 14, 2007
(undated in original), Seventh Lease Modification Agreement made as of June 30,
2008, Eighth Amendment to Lease made as of June 14, 2013 and Ninth Amendment to
Lease made as of October 11, 2013, (as amended hereby, collectively, the
“Lease”), wherein and whereby Landlord’s predecessor leased to Tenant certain
premises, as more particularly described in the Lease (collectively, the
“Premises”), in the building located at 601 West 26th Street, New York, New York
(the “Building”); and
WHEREAS, Landlord and Tenant have agreed that Tenant shall surrender a portion
of the Premises consisting of 32,585 rentable square feet located in Room 1000
(the “Surrendered Space”) as shown on Exhibit A annexed hereto and made a part
hereof, all upon the terms and conditions set forth herein and set forth in that
certain Second Amendment to Lease between Landlord and Tenant dated the date
hereof; and
WHEREAS, Landlord and Tenant wish to set forth certain additional terms
concerning the remaining Premises that Tenant will continue to occupy after the
Surrender Date, certain payments by Landlord to Tenant and certain rights of
Tenant to other space that becomes available in the Building, all as hereafter
set forth;
NOW, THEREFORE, Landlord and Tenant agree as follows:

1.Capitalized terms used and not defined in this Tenth Amendment shall have the
meanings ascribed to those terms in the Lease or in the Second Amendment.
2.    Provided that on or prior to fifteen (15) business days after Landlord’s
and Tenant’s full negotiation of this Tenth Amendment, Tenant (i) has executed
this Tenth Amendment and (ii) surrendered actual possession of the Surrendered
Space to Landlord, then Tenant shall be deemed to have surrendered legal
possession of the Surrendered Space to Landlord, and Landlord accepts such
surrender in its broom clean, “as-is” condition (except for only those items of
personal property and fixtures set forth on Exhibit B annexed hereto and made a
part hereof that are permitted to remain in the Surrendered Space), and the term
of the Lease with respect to the Surrendered

1



--------------------------------------------------------------------------------



Space shall be deemed to have wholly merged and extinguished as of February 14,
2014 (the “Surrender Date”). As of the Surrender Date, neither Landlord nor
Tenant shall have any further liability or obligation to the other, including,
without limitation, Tenant’s obligation to pay rent or additional rent, except
and to the extent expressly set forth in this Tenth Amendment and that certain
Second Amendment to Lease between Landlord and Tenant, also executed on or about
the date hereof, regarding a lease between Landlord’s predecessor and Tenant’s
predecessor dated as of February 2004, as amended. Tenant gives, grants and
surrenders to Landlord the Surrendered Space and all of Tenant’s right, title
and interest therein and under the Lease with respect to the Surrendered Space
on the Surrender Date.
3.    Tenant covenants and agrees on behalf of itself, its successors and
assigns, that it has not done or suffered (and will not do or suffer) anything
whereby the Surrendered Space has (or will) become encumbered in any way
whatsoever.
4.    Through and including the Surrender Date, Tenant shall continue to pay to
Landlord any and all rent, payments, sums or charges due or to become due with
respect to the Surrendered Space pursuant to the terms of the Lease.
5.    As of the Surrender Date, the Lease is hereby amended as follows:
(a)    The Fixed Rental shall be reduced as follows:
(i) from the Surrender Date through and including January 31, 2015 by $1,209,840
per annum ($100,820 per month);
(ii) from February 1, 2015 through and including January 31, 2016 by $1,243,111
per annum ($103,592.58 per month);
(iii) from February 1, 2016 through and including January 31, 2017 by $1,277,296
per annum ($106,441.33 per month); and
(iv) from February 1, 2017 through January 31, 2018 (the Expiration Date) by
$1,312,417 per annum ($109,368.08 per month).
(b)    Tenant’s Proportionate Share shall be reduced from 7.97351% to 6.33051%.
The parties acknowledge that the reduction of the Proportionate Share in the
Ninth Amendment from 7.97351% to 7.84134% was an error and shall be disregarded
as if it were never so reduced. Landlord shall not rebill Tenant for any items
that were previously billed at 7.84134%.
(c)    Tenant’s condenser water shall be reduced by 153 tons.
6.    Within 15 days after the Surrender Date, Landlord shall pay Tenant a
one-time payment of $500,000.00 by wire transfer to a bank account the wire
address and identifying information for which shall be provided by Tenant to
Landlord prior to the Surrender Date. Landlord shall also return within 30 days
of the Surrender Date letters of credit in the amounts of $83,269.96, $23,187.51
and $485,775.00. All other letters of credit and cash security deposits held by
Landlord shall be retained by Landlord.

2



--------------------------------------------------------------------------------



7.    Provided (a) this Lease shall be in full force and effect, and (b) Tenant
shall not then be in default under this Lease beyond any applicable period of
notice, cure or grace, and subject to the existing rights of existing tenants to
lease such space, if at anytime and from time to time after the Surrender Date,
after its initial leasing, Landlord determines that all or a portion of the
Surrendered Space will be offered for lease, then Landlord shall send a notice
to Tenant specifying the rent at which and the other terms and conditions upon
which the Surrendered Space is being offered (the “Landlord’s Offer Notice”),
which terms shall be market. Tenant shall then have the right within fifteen
(15) days following the giving of Landlord’s Offer Notice, time being of the
essence, to accept (or waive its rights if it fails to accept) the offer set
forth in Landlord’s Offer Notice by giving to Landlord a written notice
(“Acceptance Notice”) stating that Tenant elects to lease the Surrendered Space,
and either that (i) Tenant agrees to the rent set forth in Landlord’s Offer
Notice or (ii) Tenant disputes the rent set forth in Landlord’s Offer Notice and
in the event Tenant elects to proceed pursuant to clause (ii) of this Section 7,
the Acceptance Notice shall include Tenant’s determination of the rent. If the
Acceptance Notice shall not state that Tenant disputes the rent set forth in
Landlord’s Offer Notice and include Tenant’s determination of the rent, then
Tenant shall be deemed to have elected to proceed pursuant to clause (i) of this
Section 7. If Tenant shall dispute Landlord’s determination of the rent (the
“Fair Market Rent”) for the Surrendered Space of this Lease, the Fair Market
Rent shall be determined as follows: The determination shall be resolved by
arbitration conducted in accordance with the AAA Rules, except that the
provisions of this section shall supersede any conflicting or inconsistent
provisions of the AAA Rules. The determination shall be resolved by a single
arbitrator who shall be impartial and shall have not less than ten (10) years’
experience in the County of New York in the leasing of commercial office space
in office buildings comparable to the Building, and the fees of such arbitrator,
shall be shared equally by Landlord and Tenant. If the parties fail to agree on
an arbitrator within fourteen (14) days, then either Landlord or Tenant may
request the AAA to appoint an arbitrator within fourteen (14) days of such
request and both parties shall be bound by any appointment so made. If no such
arbitrator shall have been appointed within such fourteen (14) days, either
Landlord or Tenant may apply to any court having jurisdiction to make such
appointment. The arbitrator shall subscribe and swear to an oath fairly and
impartially to make such determination. Within thirty (30) days following the
appointment of such arbitrator, each party shall attend a hearing before such
arbitrator wherein each party shall submit a report setting forth its
determination of the Fair Market Rent for the Space for the applicable term
thereof (which for Landlord must be the same determination which Landlord
submitted in its Offer and, for Tenant, must be the Fair Market Rent proposed by
Tenant) together with such information on comparable rentals or such other
evidence as such party shall deem relevant. The arbitrator shall, within thirty
(30) days following such hearing and submission of evidence, render its decision
by selecting the determination of the Fair Market Rent for the Surrendered Space
for such term submitted to the arbitrator by either Landlord or Tenant which, in
the judgment of the arbitrator, most nearly reflects such Fair Market Rent for
the Surrendered Space based on all relevant factors relating to the premises in
question. It is expressly understood that such arbitrator shall have no power or
authority to select any Fair Market Rent for the Surrendered Space for the
applicable term other than the Fair Market Rent submitted by Landlord or Tenant,
and the decision of such arbitrator shall be final and binding upon the parties
hereto. Fair Market Rent shall include applicable free rent, a tenant
improvement allowance, a current base year and other relevant market terms.

3



--------------------------------------------------------------------------------



Should Tenant elect to lease the Surrendered Space, Landlord shall be
responsible for installing a staircase between the 9th and 10th floors similar
to the one in existence as of the date of this Tenth Amendment. Such
installation shall be done solely at Landlord’s cost and expense.
8.     (a)    For purposes of this Amendment, the term “Available Expansion
Space” shall mean any space contiguous to the Premises containing at least 5,000
rentable square feet located above the 4th floor of the Building. In the event
that Tenant shall desire to lease such additional space in the Building, Tenant
shall have the right at any time and from time to time to give written notice
thereof to Landlord on or before December 31, 2017, time being of the essence
(the “Expansion Notice”). Provided that as of the date on which Tenant gives the
Expansion Notice, (i) this Lease shall be in full force and effect, and (ii)
Tenant shall not be in default under this Lease beyond any applicable period of
notice, cure or grace, then if any Available Expansion Space shall become
available for leasing to anyone other than a Superior Occupant (as hereinafter
defined), then Landlord shall offer to Tenant in writing (“Landlord’s Offer
Notice”) the right to lease the first Available Expansion Space to become
available for leasing to anyone other than a Superior Occupant for a term
commencing after the giving of an Expansion Notice (the “Expansion Space”), and
otherwise on the terms and conditions hereinafter set forth. Landlord’s Offer
Notice shall include: (a) a description of the Expansion Space, (b) the
approximate date (“Anticipated Availability Date”) on which Landlord anticipates
that the Expansion Space shall become available for leasing, (c) Landlord’s
determination of the rent, and (d) any other material economic terms as Landlord
would otherwise intend to offer in order to lease the Expansion Space to a third
party. Available Expansion Space shall be deemed to be “available for leasing”
if Landlord reasonably anticipates that it will be entitled to possession of
such Available Expansion Space as of the Anticipated Availability Date specified
by Landlord in Landlord’s Offer Notice.
(b)    Provided (i) this Lease shall be in full force and effect, and (ii)
Tenant shall not then be in default under this Lease beyond any applicable
period of notice, cure or grace, within fifteen (15) days following the giving
of Landlord’s Offer Notice, time being of the essence, Tenant may accept the
offer (or waive its rights if it fails to accept) set forth in Landlord’s Offer
Notice by giving to Landlord a written notice (“Acceptance Notice”) stating that
Tenant elects to lease the Expansion Space and either that (i) Tenant agrees to
the rent set forth in Landlord’s Offer Notice or (ii) Tenant disputes the rent
set forth in Landlord’s Offer Notice and in the event Tenant elects to proceed
pursuant to clause (ii) of this Section 8, the Acceptance Notice shall include
Tenant’s determination of the rent. If the Acceptance Notice shall not state
that Tenant disputes the rent set forth in Landlord’s Offer Notice and include
Tenant’s determination of the rent, then Tenant shall be deemed to have elected
to proceed pursuant to clause (i) of this Section 8. If Tenant shall dispute
Landlord’s determination of the rent (the “Fair Market Rent”) for the Expansion
Space, the Fair Market Rent shall be determined as follows: The determination
shall be resolved by arbitration conducted in accordance with the AAA Rules,
except that the provisions of this section shall supersede any conflicting or
inconsistent provisions of the AAA Rules. The determination shall be resolved by
a single arbitrator who shall be impartial and shall have not less than ten (10)
years’ experience in the County of New York in the leasing of commercial office
space in office buildings comparable to the Building, and the fees of such
arbitrator, shall be shared equally by Landlord and Tenant. If the parties fail
to agree on an arbitrator within fourteen (14) days, then either Landlord or
Tenant may request the AAA to appoint an arbitrator within fourteen (14) days of
such request and both parties shall be bound by any appointment so made. If no
such arbitrator shall have been appointed within such fourteen (14) days, either
Landlord or Tenant may apply to any court having jurisdiction to make such
appointment. The arbitrator shall subscribe and swear to an oath fairly and
impartially to make such determination. Within thirty (30) days following the
appointment of such arbitrator, each party shall attend a hearing before such
arbitrator wherein each

4



--------------------------------------------------------------------------------



party shall submit a report setting forth its determination of the Fair Market
Rent for the Expansion Space for the applicable term thereof (which for Landlord
must be the same determination which Landlord submitted in its Offer and, for
Tenant, must be the Fair Market Rent proposed by Tenant) together with such
information on comparable rentals or such other evidence as such party shall
deem relevant. The arbitrator shall, within thirty (30) days following such
hearing and submission of evidence, render its decision by selecting the
determination of the Fair Market Rent for the Expansion Space for such term
submitted to the arbitrator by either Landlord or Tenant which, in the judgment
of the arbitrator, most nearly reflects such Fair Market Rent for the Expansion
Space based on all relevant factors relating to the premises in question. It is
expressly understood that such arbitrator shall have no power or authority to
select any Fair Market Rent for the Expansion Space for the applicable term
other than the Fair Market Rent submitted by Landlord or Tenant, and the
decision of such arbitrator shall be final and binding upon the parties hereto.
Fair Market Rent shall include applicable free rent, a tenant improvement
allowance, a current base year and other relevant market terms.
(c)    Nothing contained in this Section 8 shall prevent Landlord from
recognizing any expansion or right of first offer rights of other tenants or
from permitting the tenant or any subtenant or other occupant in possession of
the Expansion Space (collectively a “Superior Occupant”) or its successors or
assigns to remain in occupancy of the Expansion Space or any portion thereof
pursuant to either (i) the exercise of any extension or renewal option contained
in a lease to the Superior Occupant (the “Existing Lease”), or (ii) any
extension or renewal of the Existing Lease which may be negotiated and agreed to
by and between Landlord and a Superior Occupant or its successors or assign.
9.    (a) Tenant represents and warrants to Landlord that it has not dealt with
any broker or finder in connection with the matters contemplated in this Tenth
Amendment other than Newmark Grubb Knight Frank (“Newmark”). Tenant will
indemnify and hold Landlord harmless from any claims or liabilities for any
breach of the foregoing representation by Tenant or any brokerage commission
incurred by reason of Tenant having dealt with any broker in connection with
this Tenth Amendment. Tenant agrees to pay Newmark a commission for this
transaction pursuant to a separate agreement with Newmark.
(b)    Landlord represents and warrants to Tenant that it has not dealt with any
broker or finder in connection with the matters contemplated in this Tenth
Amendment. Landlord will indemnify and hold Tenant harmless from any claims or
liabilities for any breach of the foregoing representation by Landlord or any
brokerage commission incurred by reason of Landlord having dealt with any broker
in connection with this Tenth Amendment.
(c)    The provisions of this Paragraph 9 shall survive the expiration or
earlier termination of the Lease.

5



--------------------------------------------------------------------------------



10.    (a)    This Tenth Amendment shall become effective when it is fully
executed and delivered by the parties.
(b)    The parties acknowledge that except as hereby amended, all the terms,
provisions, covenants, agreements and conditions of the Lease shall be and
remain in full force and effect.
(c)    This Tenth Amendment and the Lease constitute the entire agreement
between the Landlord and the Tenant on the subject matter, and may not be
changed, modified, discharged or amended except by an instrument in writing duly
executed by Landlord and Tenant.
(d)    All prior discussions between the parties with respect to the subjects
hereof are incorporated herein and shall have no force or effect except as set
forth herein.
(e)    In the event of any inconsistency between the provisions of this Tenth
Amendment and those contained in the Lease, the provisions of this Tenth
Amendment shall govern and be binding.
(f)    This Tenth Amendment may be executed in counterparts.
(g)    This Tenth Amendment shall be construed without regard to any presumption
or rule of law requiring construction or interpretation against the party
causing this Tenth Amendment be drafted.

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have each executed this Tenth Amendment
as of the day and year first above written.


 
LANDLORD
 
RXR SL OWNER LLC 


 
By:      /s/ Richard J. Conniff                   
   Name: Richard J. Conniff 
   Title: Authorized Person
 
TENANT
 
MARTHA STEWART LIVING OMNIMEDIA, INC.




By:        /s/ Kenneth P. West                       
   Name: Kenneth P. West 
   Title: Executive Vice President/CFO








7



--------------------------------------------------------------------------------



EXHIBIT A

SURRENDERED SPACE



8



--------------------------------------------------------------------------------



[ex1053tenthleasemodif_image1.gif]





9



--------------------------------------------------------------------------------



EXHIBIT B

PERSONAL PROPERTY AND FIXTURES
WHICH SHALL REMAIN IN THE SURRENDERED SPACE


10th Floor
 
 
 
Furniture: Island Laterals (short)
35
Furniture: Islands
14
Furniture: Pedastals (P/P/F)
55
Furniture: Workstations
101
Storage: Lateral (6 drawer)
12



All lighting fixtures (except for track lighting previously installed by Tenant)
and doors for office sliding doors shall remain

10

